          Case 2:20-cv-01404-TLN-KJN Document 17 Filed 03/10/21 Page 1 of 3


     ADANTE D. POINTER, ESQ., SBN 236229
 1   PATRICK BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
 2
     LAWYERS FOR THE PEOPLE
 3   Well Fargo Center
     1901 Harrison St., Suite 1140,
 4   Oakland, CA 94612
     Tel: 510-929-5400
 5   Email: APointer@LawyersFTP.com
     Email: PBuelna@LawyersFTP.com
 6   Attorneys for Plaintiff
 7

 8                        UNITED STATES DISTRICT COURT

 9                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     GERARDO RODRIGUEZ PACHECO, et al. ) Case No.: 2:20-cv-01404-TLN-KJN
11                                     )
                Plaintiffs,            ) STIPULATION AND ORDER
12                                     ) GRANTING PLAINTIFF(S) LEAVE TO
     v.                                ) FILE AMENDED COMPLAINT
13                                     )
     CITY OF STOCKTON, et al.          )
14                                     )
     .                                 )
15                                     )
                                       )
16                                     )
                                       )
17                                     )
                                       )
18

19

20

21

22

23

24

25




                                 STIPULATION AND ORDER
                                           -1
            Case 2:20-cv-01404-TLN-KJN Document 17 Filed 03/10/21 Page 2 of 3


            IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
 1
     Defendants by and through their designated counsel, that:
 2
            WHEREAS, Plaintiffs filed their Complaint on July 13, 2020. (Doc. 1)
 3          WHEREAS, Defendants filed a Motion to Dismiss on August 13, 2020. (Doc. 5)
 4          WHEREAS, Plaintiffs filed a First Amended Complaint on August 17, 2020. (Doc.6).
            WHEREAS, Defendants answered the First Amended Complaint on August 31, 2021.
 5
            WHEREAS, Plaintiffs’ served Rule 34 Requests on or about September 16, 2020.
 6
            WHEREAS, Defendants served responses and responsive disclosures on or about
 7   December 3, 2020.
 8          WHEREAS, after a review of Defendants disclosures, Plaintiffs identified Stockton Police

 9
     Officers Christopher Knight, Ricardo Altamirano, Ryan Ogburn, and Benjamin Ratzlaff as
     potential Defendants and requested a stipulation from Defendants for leave to amend and name
10
     the aforementioned officers on or about January 18, 2021.
11
            WHEREAS, the parties met and conferred and Defendants agreed to stipulate to grant
12   Plaintiffs leave to file a Second Amended Complaint to Stockton Police Officers Christopher

13   Knight, Ricardo Altamirano, Ryan Ogburn, and Benjamin Ratzlaff.
            WHEREAS, there is no deadline to amend the pleadings.
14
            WHEREAS, Plaintiffs have attached as an exhibit their proposed Second Amended
15
     Complaint.
16          WHEREAS, there is GOOD CAUSE to amend the complaint because Plaintiffs had the
17   opportunity to review the disclosures and diligently requested leave to amend in order to name the
     involved officers.
18

19          IT IS SO AGREED.

20   Dated: Marcy 9, 2021
                                                          ___/s/_Patrick M. Buelna____
21                                                        PATRICK M. BUELNA
                                                          Attorneys for Plaintiff
22

23   Dated: March 9, 2021

24                                                        /s/Sophia M. Retchless (auth. 3/9/ 2021)
                                                          SOPHIA RETCHLESS
25                                                        Attorneys for Defendants




                                          STIPULATION AND ORDER
                                                     -2
          Case 2:20-cv-01404-TLN-KJN Document 17 Filed 03/10/21 Page 3 of 3



 1        IT IS SO ORDERED.
 2
     DATED: March 9, 2021
 3
                                               Troy L. Nunley
                                               United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                 STIPULATION AND ORDER
                                          -3
